Citation Nr: 0306578	
Decision Date: 04/04/03    Archive Date: 04/10/03

DOCKET NO.  99-22 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from August 1966 to May 1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  The veteran testified before the 
undersigned Veterans Law Judge at a personal hearing held at 
the RO in October 2000.

In November 2000, the Board remanded this matter for further 
evidentiary development.  After the requested development was 
accomplished, the RO issued a supplemental statement of the 
case (SSOC) which continued to deny the veteran's claim.

Other matter

In the Board's November 2000 remand, the issue of service 
connection for tinnitus was referred to the RO for 
appropriate development and adjudication.  As a result of the 
Board's referral action, the RO granted service connection 
for tinnitus by rating decision in December 2002, assigning a 
10 percent rating for this disability effective September 11, 
2002.  No further action is required with respect to this 
issue, however, because there is no outstanding notice of 
disagreement as to the effective date and/or rating assigned 
for the tinnitus disability.  Grantham v. Brown, 114 F.3d 
1156 (1997) [where a claim for service connection is granted 
during the pendency of an appeal, a second Notice of 
Disagreement must be timely filed to initiate appellate 
review concerning the compensation level/effective date 
assigned for the disability].




FINDING OF FACT

The competent medical evidence of record indicates that the 
veteran's currently diagnosed bilateral hearing loss was 
aggravated during service.


CONCLUSION OF LAW

Service connection is granted based on aggravation of pre-
existing bilateral hearing loss during service.  38 U.S.C.A. 
§§ 1110, 1111, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
bilateral hearing loss.  He contends, in essence, that his 
current bilateral hearing loss was aggravated by in-service 
exposure to acoustic trauma while performing his duties as an 
aircraft maintenance specialist.

In the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, a factual 
background, an analysis of the claim and a decision.

The VCAA - VA's duty to notify/assist

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C. § 5102, 5103, 
5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  Consequently, the regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2000) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

The VCAA eliminated the concept of a well-grounded claim, and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims (the Court) in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom. Morton v. Gober, 14 Vet. 
App. (2000) (per curiam), in which the Court held that VA 
could not assist in the development of a claim that was not 
well grounded.

The current standard of review is as follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West Supp. 2002).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002)
[a letter from the VA to a claimant describing evidence 
potentially helpful to the claimant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA as to 
notice apply to this case and have been effectively satisfied 
with respect to the issue on appeal.  Crucially, in a June 
2002 letter, the RO specifically notified the veteran of the 
evidence he was expected to obtain and which evidence VA 
would obtain.  The RO also outlined the evidence needed to 
support the veteran's claim.  In addition, the veteran was 
notified of the pertinent law and regulations and the need to 
submit additional evidence concerning his claim by the 
September 1999 statement of the case (SOC).

Based on the above, the Board concludes that the veteran has 
been amply informed of what is required of him.



Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for the Secretary to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2002).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the veteran identified 
service medical records in his March 1999 claim.  The RO has 
obtained those records, as well as VA medical reports.

Of particular importance, the Board remanded this matter in 
November 2000 so that additional evidentiary development 
could be accomplished.  In particular, the veteran was to be 
provided a VA examination to evaluate the etiology and 
severity of his bilateral hearing loss.  This was done.  A 
report of the September 2002 VA examination is of record and 
will be discussed in the Board's decision below.

There is no indication that there exists any other evidence 
that has a bearing on this case.  The veteran and his 
representative have pointed to none, and the Board has 
identified none.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  He requested 
and was granted a personal hearing before the undersigned 
Veterans Law Judge in October 2000.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the new law.  
Accordingly, the Board will proceed to a decision on the 
merits on the issue on appeal.

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303 (2002).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Presumption of soundness/aggravation

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable (obvious or manifest) evidence demonstrates that 
an injury or disease existed prior thereto.  38 U.S.C.A. 
§ 1111 (West Supp. 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  See 38 U.S.C.A. § 1153 (West Supp. 
2002); 38 C.F.R. § 3.306 (2002); see also Falzone v. Brown, 
8 Vet. App. 398, 402 (1995).

Service connection - hearing loss

Impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, and 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385 (2002).

Factual Background

A review of the veteran's service medical records reveals 
that moderate bilateral hearing loss was shown to have 
existed prior to service.  At the time of the veteran's July 
1966 pre-induction examination, puretone thresholds in the 
right ear were -05, -05, 5, 45, 50 and 40 decibels at 500, 
1000, 2000, 3000, 4000 and 6000, respectively.  Puretone 
thresholds in the left ear were -05, -05, 15, 50, 50 and 45 
decibels at the same respective frequencies.  His hearing was 
tested again in October 1966, at which time puretone 
thresholds in the right ear were -10, -10, -05, 5, 25, 30 and 
0 decibels at 500, 1000, 2000, 3000, 4000, 6000 and 8000, 
respectively.  Puretone thresholds in the left ear were -10, 
-10, 0, 40, 25, 25 and -05 decibels at the same respective 
frequencies.  Thereafter, service records show that with 
audiometric testing in November 1968, the veteran's puretone 
thresholds in the right ear were 5, 0, 5, 50, 40 and 45 
decibels at 500, 1000, 2000, 3000, 4000 and 6000, 
respectively.  Puretone thresholds in the left ear were 5, 
10, 15, 50, 50 and 55 decibels at the same respective 
frequencies.

In October 2000, the veteran provided hearing testimony 
detailing the acoustic trauma he experienced in the service 
while engaged in aircraft maintenance.  He testified that he 
was provided with insufficient ear protection during the 
three years he worked in that capacity and that he was cross-
trained into another field due to his deteriorating hearing 
loss.  The veteran further testified that he continued to 
experience hearing loss.

The Board remanded this case in November 2000 for the purpose 
of scheduling the veteran for a VA audiology examination and 
requesting a medical opinion addressing the relationship, if 
any, between any currently diagnosed hearing loss and the 
veteran's military service.  The examiner was to comment on 
whether the veteran had a hearing loss which pre-existed 
service and if so whether such hearing loss was aggravated by 
his military service.  

The veteran was examined in September 2002.  Clinically, he 
had pure tone thresholds of greater than 60 decibels at the 
2000 to 4000 Hertz frequencies in both ears.  In addition, 
his speech recognition ability on this examination disclosed 
scores of 92 percent on the Maryland CNC Word List in the 
right ear and a score of 84 percent in the left ear.  The 
diagnosis was moderately severe high frequency bilateral 
sensorineural hearing loss.

The examiner reviewed the veteran's medical records and 
indicated that the records showed that his hearing loss 
preexisted service and was obviously not initiated in the 
service.  However, the examiner further opined that the 
veteran was exposed to quite a bit of noise during service 
and that it was possible that this noise could have 
aggravated his hearing loss.

Analysis

As noted above, per Hickson, in order to establish service 
connection for a claimed disorder, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.

In this case, there is certainly evidence of a current 
bilateral hearing loss, which satisfies element (1) of 
Hickson.  The report of the September 2002 VA examination 
shows a diagnosis of moderate to severe sensorineural hearing 
loss.

With respect to Hickson element (2), evidence of in-service 
incurrence or aggravation of a disease or injury, the Board's 
initial inquiry centers on whether the veteran had hearing 
loss that preexisted service.  This inquiry involves 
application of the statutory presumption of soundness, which 
has been discussed above.  See 38 U.S.C.A. § 1111.

A review of the veteran's service medical records reflects 
that he had bilateral hearing loss prior to his entrance into 
service.  The September 2002 VA examiner referred to this 
report in opining that the veteran had a hearing loss that 
preexisted his military service.  The Board finds that the 
in-service audiological examinations and the September 2002 
VA examiner's statement that the veteran had preexisting 
hearing loss constitute clear and unmistakable evidence which 
serves to rebut the presumption that the veteran was in sound 
condition upon his entering service.

The Board must next determine whether the veteran's pre-
existing service hearing loss underwent an increase in 
severity during his active military service, thereby 
triggering the presumption of aggravation.  See Maxson v. 
West, 12 Vet. App. 453 (1999) [the presumption of aggravation 
is generally triggered by evidence that a pre-existing 
disability has undergone an increase in severity in service]; 
see also Sondel v. West, 13 Vet. App. 213 (1999).

Aggravation is characterized by an increase in the severity 
of a disability during service.  A finding of aggravation is 
not appropriate in cases where the evidence specifically 
shows that the increase is due to the natural progress of the 
disease.  Furthermore, temporary or intermittent flare-ups of 
a pre-existing disease during service are not sufficient to 
be considered aggravation of the disease unless the 
underlying condition, as contrasted to symptoms, worsens.  
See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

The Board finds that the evidence of record supports the 
conclusion that the veteran's pre-existing hearing disability 
underwent an increase in severity during his active military 
service.  The in-service audiological examinations, which 
have been reported in the factual background section above, 
show that the veteran's hearing loss deteriorated slightly in 
service.  Accordingly, Hickson element (2), in-service 
aggravation, is satisfied.

With respect to Hickson element (3), medical nexus, the 
September 2002 VA audiologist's opinion noted indicates that 
given the veteran's history of military noise exposure, it 
was possible that this noise could have aggravated his 
hearing loss.  There is no medical opinion to the contrary.  

The Board finds the veteran's testimony credible concerning 
the circumstances of his service and the hearing loss he 
claims was incurred therein due to sustained exposure to 
aircraft engine noise.  The credibility of his testimony, 
considered together with the medical opinion evidence 
concerning the likely aggravation of his bilateral hearing 
loss in service, is viewed by the Board as highly favorable 
to the question of a nexus between the in-service acoustic 
trauma and the veteran's current bilateral hearing loss.  
Hickson element (3) is therefore satisfied.
  
For these reasons, the Board concludes that the facts in this 
case indicate that the veteran's bilateral hearing loss was 
aggravated in service.  Service connection is accordingly 
granted.





CONTINUED ON NEXT PAGE



ORDER

Service connection for bilateral hearing loss is granted.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

